MEMORANDUM **
Edward G. Mumpower appeals from the district court’s order dismissing his employment discrimination action for failure to serve the summons and complaint in a timely manner. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Townsel v. County of Contra Costa, 820 F.2d 319, 320 (9th Cir. 1987). We affirm.
The district court did not abuse its discretion in the context of this case in dismissing Mumpower’s action without prejudice because the circumstances did not compel the conclusion that his attorney’s admitted failure to review the Federal Rules of Civil Procedure excused his failure to effect timely service. See id. (holding that counsel’s ignorance of the Federal Rules of Civil Procedure does not constitute good cause).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.